In an action to recover damages for personal injuries and for property damage to an automobile, judgment has been entered, upon the verdict of a jury, for $2,000 for personal injury damages and $520.65 for damage to the automobile, an aggregate of $2,520.65, with costs. Judgment of the City Court of Yonkers reversed upon the facts and a new trial ordered, with costs to appellant to abide the event, unless within ten days after the entry of the order hereon the respondent stipulate that the verdict in his favor in the amount of $2,520.65 be reduced to the sum of $1,520.65, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion the award for personal injuries was excessive. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ.